Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 07/26/2022 in response to the Office Action of 05/26/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 8, 9, 17, 23, 25, 28-30, 33, 39, 57, and 58, drawn to an isolated human antibody.
	Additionally, Applicant has elected M40_EVQ as species of antibody, drug as species of effector, MMAF as species of drug.
	Upon review and reconsideration, the other drugs of claim 33 will be rejoined with MMAF for examination.
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 8, 9, 17, 23, 25, 28-30, 33, 39, 57 and 58 are pending and currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Objections
5.	Claim 30 is objected to because of the following informalities:  
	Claim 30: “a second antibody” is duplicate.  

Improper Markush Grouping Rejection
6.	Claims 8, 23, 25, 28-30, 33, 39, 57 and 58 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of antibodies recited in claim 8 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: because the antibodies do not share a “single structural similarity”.
The Markush grouping of second antibodies recited in claim 39 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: because the antibodies do not share a “single structural similarity”.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is indefinite because the claim 23 recites “about”.
M.P.E.P. § 2173.05(b) III. A. states:
In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).

	In this case, there is nothing in the specification to provide any indication as to what range of specific activity is covered by the term "about."
Claim 28 is indefinite, because the term "substantially intact immunoglobulin" in claim 28 is a relative term which renders the claim indefinite. The term "substantially intact immunoglobulin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.5(b)I.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 8, 9, 17, 23, 25, 28-30, 33, 39, 57 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 20100233165, published on 09/16/2010). 
	Claims 8, 9, 17, 23, 25, 28-30, 33, 39, 57 and 58 are herein drawn to an isolated human antibody comprises at least one heavy chain variable region (VH) and at least one light chain variable region (VL), wherein said antibody contains VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2, and VL CDR3 of M40_EVQ.
	M40_EVQ of the instant claimed antibody comprising SEQ ID NO: 1; see Table 1 of the instant application.
Liu et al. teach antibody M40pr146 (SEQ ID NO: 7); see entire document, e.g. [0036], Fig. 7, claim 1. 
SEQ ID NO: 7 of Liu et al. is 99.8% identical with the instant claimed M40_EVQ (SEQ ID NO: 1); see sequence alignment below. The only difference of SEQ ID NO: 7 with SEQ ID NO: 1 is the first amino acid residue, which is not within the CDRs of M40pr146; see Tables 1-2 of Liu et al. Thus, the CDRs of M40pr146 of Liu et al. are the same as the CDRs of M40_EVQ of the instant claimed invention.
For claim 23, SEQ ID NO: 7 of Liu et al. comprising (G4S)3; see sequence alignment below.
For claim 25, Liu et al. teach the antibody is a Fab, a (Fab')2, an scFv, or an (ScFv')2; see claim 10.
For claims 28-29, Liu et al. teach the antibody is an intact full antibody (e.g. IgG); see [0008], [0116].
For claims 30 and 33, Liu et al. teach that an effector attached to the antibody, wherein the effector is an anti-cancer drug; see [0119], claims 13-14, 26 and 28.
For claim 39, Liu et al. teach the antibody is attached to a second antibody; see [0009], claim 14.
For claims 57-58, Liu et al. teach a composition comprising the antibody/antibody-conjugate and a pharmaceutically acceptable excipient; see claims 22 and 24.

Conclusion
13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


Sequence alignment

US-12-724-282-7
; Sequence 7, Application US/12724282
; Publication No. US20100233165A1
; GENERAL INFORMATION
;  APPLICANT: THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
;  APPLICANT:LIU, BIN
;  APPLICANT:MARKS, JAMES D.
;  TITLE OF INVENTION: INTERNALIZING HUMAN MONOCLONAL ANTIBODIES TARGETING PROSTATE
;  TITLE OF INVENTION:CANCER CELLS IN SITU
;  FILE REFERENCE: UCSF-P028X1
;  CURRENT APPLICATION NUMBER: US/12/724,282
;  CURRENT FILING DATE: 2010-05-28
;  PRIOR APPLICATION NUMBER: US 60/973,005
;  PRIOR FILING DATE: 2007-09-17
;  PRIOR APPLICATION NUMBER: PCT/US08/076704
;  PRIOR FILING DATE: 2008-09-17
;  NUMBER OF SEQ ID NOS: 350
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 245
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Single chain antibody.
US-12-724-282-7

  Query Match             99.8%;  Score 1289;  DB 8;  Length 245;
  Best Local Similarity   99.6%;  
  Matches  244;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLQSGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLLQSGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY 60

Qy         61 TDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKSHDYGDYAGFDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKSHDYGDYAGFDYWGQGTLVTVS 120

Qy        121 SGGGGSGGGGSGGGGSHVILTQDPAVSVALGQTVRITCQGDSLKSYYASWYQQKPGQAPV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SGGGGSGGGGSGGGGSHVILTQDPAVSVALGQTVRITCQGDSLKSYYASWYQQKPGQAPV 180

Qy        181 LVIYGKNNRPSGIPDRFSGSSSGTTASLTITGAQAEDEADYYCHSRDSSGTHLRVFGGGT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LVIYGKNNRPSGIPDRFSGSSSGTTASLTITGAQAEDEADYYCHSRDSSGTHLRVFGGGT 240

Qy        241 KLTVL 245
              |||||
Db        241 KLTVL 245